NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted April 30, 2020 *
                                Decided April 30, 2020

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       DIANE S. SYKES, Circuit Judge

                       AMY J. ST. EVE, Circuit Judge


No. 18-3198

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff-Appellee,                            Court for the Western District of Wisconsin.

      v.                                            No. 03-cv-75-jdp

PAUL A. HEINRICH,                                   James D. Peterson,
     Defendant-Appellant.                           Chief Judge.

                                       ORDER

        Over 15 years ago, the district court enjoined Heinrich to comply with a federal
environmental order. Heinrich had built a road across wetlands on his property,
violating the Clean Water Act. He did not comply with the Environmental Protection
Agency’s order to restore the land, so the United States sued to enforce that order. The
district court permanently enjoined Heinrich to restore the wetlands, and we affirmed.
United States v. Heinrich, 184 Fed App’x 542 (7th Cir. 2006). In 2018 Heinrich moved to
reconsider the injunction under Federal Rule of Civil Procedure 60(b). He argued


      ∗ We have agreed to decide the case without oral argument because the appeal is
frivolous. FED. R. APP. P. 34(a)(2)(A).
No. 18-3198                                                                          Page 2

primarily that the district judge was prejudiced towards lawyers (like him) and this
prejudice prevented him from presenting a defense.

       The district court denied Heinrich’s Rule 60(b) motion as untimely and meritless.
It explained that Rule 60(b) movants must file either one year after judgment or within a
reasonable time, depending on the grounds asserted. Heinrich did neither. Moreover,
the court explained, he should have raised his assertions of prejudice on direct appeal.
See Banks v. Chicago Bd. of Educ., 750 F.3d 663, 667 (7th Cir. 2014).

        On appeal Heinrich frivolously argues that the district court wrongly denied his
Rule 60(b) motion. He complains that the court cited no precedent and that his case
warrants relief under Rule 60(b)(6) because it is complex and the district judge was
vindictive against lawyers. But the district court had robust grounds for denying
Heinrich’s post-judgment motion. The timeliness of a Rule 60(b)(6) motion depends, in
part, on the proffered reason for the delay. Kagan v. Caterpillar Tractor Co., 795 F.2d 601,
609–10 (7th Cir. 1986). Heinrich presented no justification for his 15-year delay in filing
his motion. Nor did he explain, as he must, see id. at 606–07, why he was unable to raise
on direct appeal the main argument that he presents in his motion—the supposed
prejudice of the district judge. These omissions, coupled with the strong interest in
finality, required the denial of this motion. See id. at 610.

       We have reviewed Heinrich’s remaining arguments, and none has merit.

                                                                                AFFIRMED